John D. Bennett, S.
In this probate proceeding the proponent requests the court to probate a photo static copy of the original will which was executed by the decedent because the original is presently tied up in a container which was to be transported to Germany where the decedent was going to reside. However, due to the strike of the longshoremen the container has not been shipped to Germany and there is no way to obtain same until the strike is over. The decedent bequeathed his entire estate to his wife who is his sole distributee.
A hearing was held where the subscribing witnesses testified regarding execution of the will, and a witness for the shipping company testified regarding the container being detained due to the longshoremen’s strike.
*169The application to probate the photo static copy of the original will is granted. The proponent will submit the original will and substitute it for the photo static copy that is being offered for probate after she is in receipt of same at the conclusion of the longshoremen’s strike.